DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 9/6/2022.  The objections to the drawings have been withdrawn. Claims 1-13, 15-16, 18-22 remain pending for consideration on the merits.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In claim 22, applicant has added the limitation “a third door configured to selectively open and close the second opening of the lower storage room”.  Paragraph 0381 of the published application provides the front surface part of the chiller room 202 is opened, and the opened front surface part is covered by the sub door 21. Particularly, when the sub door 21 is closely attached to the front surface of the main door 22, the dispenser liner 211 further protruding from the back surface of the sub door 21 is led into the chiller room 202 and paragraph 0382 of the published application also provides the front surface part of the ice making room is opened also, like the chiller room 202, a separate ice making room door 80 may be provided. Although the sub door 21 is opened, since the ice making room 201 is not opened, external air may be prevented from being introduced into the ice making room 201. The specification describes the ice making room door opening closing the first opening of the upper storage room. There is nothing in the originally filed claims, specification or drawings to support this newly added limitation.   Thus, the newly added limitation is deemed to be NEW MATTER.
Allowable Subject Matter
Claims 1-13, 15-16, 18-21 are allowed.
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Cheong et al (US 20120096872). The prior art of record teaches first door (20 of Cheong) defines a housing opening at a front surface of the housing (Fig. 2 of Cheong), the housing opening being in communication with a front portion of the ice making room (Fig. 2 of Cheong), and wherein the refrigerator further comprises an ice making room door (21 of Cheong) in contrast to the claimed features of wherein the first door defines a housing opening at a front surface of the housing, the housing opening being in communication with a front portion of the ice making room, and wherein the refrigerator further comprises an ice making room door that is configured to open and close a portion of the housing opening.
Regarding claim 21 and 22, the subject matter which is considered to distinguish from the closest prior art of record, Cheong et al (US 2006213213). The prior art of record teaches a shutter that is disposed vertically below the blade assembly, wherein the shutter comprises a shutter body and a plurality of protrusions that protrude from a top surface of the shutter body and wherein the plurality of protrusions include: a first protrusion that is disposed between the first side edge of the shutter and an innermost rotating blade among the plurality of rotating blades, and a second protrusion that is spaced apart from the first protrusion in the direction parallel to the shaft and that is disposed between adjacent rotating blades among the plurality of rotating blade (Fig. 12, paragraph 0094) in contrast to the claimed features of a shutter that is disposed vertically below the blade assembly, that is disposed at a position adjacent to the ice through hole, and that is configured to guide ice discharged through the ice through hole, wherein the shutter comprises a shutter body and a plurality of protrusions that protrude from a top surface of the shutter body, wherein the shutter body has: a first side edge disposed adjacent to the blocking wall, and a second side edge spaced apart from the first side edge in a direction parallel to the shaft, and wherein the plurality of protrusions include: a first protrusion that is disposed between the first side edge of the shutter and an innermost rotating blade among the plurality of rotating blades, and a second protrusion that is spaced apart from the first protrusion in the direction parallel to the shaft and that is disposed between adjacent rotating blades among the plurality of rotating blades or the shutter comprises a shutter body and a plurality of protrusions that protrude from a top surface of the shutter body, wherein the shutter body has: a first side edge disposed adjacent to the blocking wall, and a second side edge which is spaced apart from the first side edge in a direction parallel to the shaft, and wherein the plurality of protrusions include: a first protrusion that is disposed between the ice through hole and an innermost rotating blade among the plurality of rotating blades, and a second protrusion that is spaced apart from the first protrusion and that is disposed between adjacent rotating blades among the plurality of rotating blades.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763